         Case 1:18-cr-00661-PGG Document 127 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                ORDER

ADOLFO VILLALONA,                                                  18 Cr. 661 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for October 13,

2020, is adjourned to November 13, 2020 at 2:00 p.m.

               Upon the application of the Government, by and through Assistant United States

Attorney Louis Pellegrino, and with the consent of Defendant, by and through his counsel,

Anthony Ricco, it is further ORDERED that the time from October 13, 2020 through November

13, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and the Defendant in a speedy trial, because it will provide defense counsel additional

time to review discovery and discuss a pretrial disposition with the Government.

               The parties are directed to dial 888-363-4749 to participate in the November 13,

2020 conference, and to enter the access code 6212642. The press and public may obtain access

to the telephone conference by dialing the same number and using the same access code. The

parties should call in at the scheduled time and wait on the line for their case to be called. At that

time, the Court will un-mute the parties’ lines. No later than November 11, 2020, the parties

must email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the
        Case 1:18-cr-00661-PGG Document 127 Filed 10/09/20 Page 2 of 2




parties will be using to dial into the conference so that the Court knows which numbers to un-

mute. The email should include the case name and case number in the subject line.

Dated: New York, New York
       October 9, 2020
